United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3031
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Christopher Allan Hay

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                          Submitted: February 18, 2022
                             Filed: August 23, 2022
                                 ____________

Before SMITH, Chief Judge, BENTON and KELLY, Circuit Judges.
                              ____________

KELLY, Circuit Judge.

      Christopher Hay pleaded guilty to one count of illegal possession of firearms
and ammunition under 18 U.S.C. §§ 922(g)(3) and 924(a)(2) and two counts of
possession of unregistered firearms under 26 U.S.C. §§ 5841, 5845, 5861(d), and
5871. Hay preserved his right to appeal the district court’s 1 denial of his motion to
suppress and now appeals. We affirm.

                                           I.

       On December 9, 2019, United States Magistrate Judge Stephen B. Jackson,
Jr. issued a federal search warrant authorizing the search of Hay’s Solon, Iowa,
residence for evidence related to the suspected illegal importation of firearms. The
warrant application was supported by a 12-page affidavit by United States Postal
Inspector Bryce Husak.

       In his affidavit, Husak notes that under the National Firearms Act (NFA), the
term “firearm” includes “any firearm muffler or firearm silencer.” 18 U.S.C.
§ 921(a)(3)(C). He further states that the terms “firearm silencer” and “firearm
muffler” are defined as “any device for silencing, muffling, or diminishing the report
of a portable firearm, including any combination of parts, designed or redesigned,
and intended for use in assembling or fabricating a firearm silencer or firearm
muffler, and any part intended only for use in such assembly or fabrication.” Id.
§ 921(a)(25). In a section titled “‘Inline Filter’ Firearm Silencers,” Husak explains
that the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) Firearms
Technology Criminal Branch (FTCB) has recently “seen an increase in items sold
online described as ‘Solvent Traps’ or ‘Inline Fuel Filters’ that are easily modified
to be used as silencers.”

      On October 30, 2019, the FTCB released Technical Bulletin 20-01 (the
Bulletin) “to clarify the classification of solvent traps and inline filters purportedly
used as solvent traps,” and the Bulletin’s findings are included in the affidavit.
According to Husak, the Bulletin explains that “legitimate solvent traps . . . attach to
the muzzle of a firearm and are designed to catch or ‘trap’ dirty cleaning solvent


      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.

                                          -2-
discharged from the barrel of a firearm when cleaning.” In order to function, such
solvent traps must have solid front end-caps with “no hole that [would] allow a
projectile to pass-through.” Purported solvent traps “that have a hole in or indexing
mark for a hole in the front end-cap,” on the other hand, “are classified as a ‘firearm
silencer’ under the [NFA].”

        Additionally, “[t]he size of threading on legitimate fuel filters is inconsistent
with the size of firearm muzzle threading.” However, many items sold online as
“fuel filters” or “inline fuel filters” contain end caps with “threads the same size as
firearm barrels, [which] negates the need for adaptors or modification” before they
can be used as silencers. The affidavit explains that “[t]he FTCB classified such
filters as ‘firearm silencers.’”

        Finally, the affidavit discusses a particular type of “fuel filter,” often marketed
as the “NAPA 4003” fuel filter, that also has “no actual filtering capability.” “NAPA
4003” fuel filters are sized to fit a firearm muzzle without an adaptor and have an
end cap with “pre-drilled center markings (indexing markings) that are not drilled
completely through,” and a front cap with “a fully pre-drilled hole that is threaded
to accept firearm muzzles.” They also contain a “spacer . . . to create a ‘blast
chamber’ at the end of the device, a known feature of commercial silencers.” These
filters are classified by the FTCB as firearm silencers.

       Turning to the investigation at hand, the affidavit describes the interception of
two international packages addressed to Hay at his Solon residence and marked with
a phone number confirmed to belong to him. First, on December 2, 2019, U.S.
Customs and Border Protection officers in San Francisco intercepted a package sent
to Hay from China containing items declared to be “Fuel Filter.” According to the
affidavit, the officers suspected the package contained a firearm silencer based on
their experience with prior seizures of packages with similar shipping information
and customs declarations. Inside the package, the officers discovered two items that
matched the “NAPA 4003” fuel filter described in the Bulletin and that they
determined were “firearm silencers.” A Google search of one of the numbers affixed


                                           -3-
to the boxes of the items returned only one result: “Napa 4003 24003 Auto 13Pcs
1/2-28 10 inch aluminum fuel trap solvent filter black.” The second package sent to
Hay, again from China, was intercepted on December 3, 2019. Its contents were
declared as “Filter.” As with the first package, it was suspected to contain a firearm
silencer. Inspection revealed that the package contained twelve items matching the
characteristics of the “NAPA 4003” firearm silencers. Based on these discoveries
and his training and experience related to the investigation of NFA violations, Husak
asserted in the affidavit that there was probable cause to believe that Hay’s Solon
residence contained evidence related to firearm and goods-smuggling offenses.

       The warrant application was approved on December 9, 2019, and the search
of Hay’s residence was conducted on December 17, 2019. Officers located 37
firearms; hundreds of rounds of ammunition; four inline “fuel filter” silencers, one
of which was affixed to a firearm; approximately 24 grams of marijuana; and a drug
ledger. Hay admitted to possessing four fully drilled and functional “fuel filter”
silencers he had previously ordered online. He admitted that the silencers he
possessed diminished the report of the firearm to the point that he did not need ear
protection. He further admitted he had not filed any ATF forms required to possess
silencers and knew it was illegal to possess them without ATF approval.

       A superseding indictment filed March 9, 2021, in the Southern District of
Iowa charged Hay with possession with intent to distribute a controlled substance
under 21 U.S.C. § 841(a)(1) and (b)(1)(D); illegal possession of firearms and
ammunition under 18 U.S.C. §§ 922(g)(3) and 924(a)(2); possession of unregistered
firearms under 26 U.S.C. §§ 5841, 5845, 5861(d), and 5871; and possession of
unlawfully imported firearms under 26 U.S.C. §§ 5844, 5845, 5861(k), and 5871.

       Hay filed a motion to suppress the evidence obtained from the search of his
residence, arguing there was not probable cause or a sufficient nexus between a
criminal offense and his residence sufficient to support the warrant. He further
argued that the Bulletin on which the affidavit relied amounted to an illegal and
secret change of law that altered the legal status of fuel filters and solvent traps. The


                                          -4-
district court denied the motion to suppress, concluding that the warrant was
supported by probable cause, and even if it was not, the motion should still be denied
because the good faith exception to the exclusionary rule applied. As to Hay’s
argument about the Bulletin, the court found that the Bulletin did not change the law
governing fuel filters and solvent traps in any way.

       Hay pleaded guilty to illegal possession of firearms and ammunition and two
counts of possession of unregistered firearms, preserving his right to appeal the
district court’s denial of his motion to suppress. The district court sentenced him to
30 months of imprisonment. Hay now appeals the denial of the motion to suppress.

                                           II.

       “A mixed standard of review applies to the denial of a motion to suppress
evidence.” United States v. Williams, 777 F.3d 1013, 1015 (8th Cir. 2015). “We
review the district court’s findings of fact under the clearly erroneous standard, and
the ultimate conclusion of whether the Fourth Amendment was violated is subject to
de novo review.” Id. (quoting United States v. Stephenson, 924 F.2d 753, 758 (8th
Cir. 1991)). Whether the Leon good faith exception applies to a search executed
pursuant to a warrant is an issue we review de novo. United States v. Cannon, 703
F.3d 407, 411–12 (8th Cir. 2013).

       Hay first argues that the warrant application did not establish probable cause
to justify the search of his residence because it relied on the confidential Bulletin,
which in Hay’s view represents an attempt by the ATF to improperly change the law
by defining all fuel filters and solvent traps as silencers regardless of how a person
intends to use them. According to Hay, by citing to the Bulletin, the affiant
inaccurately represented to the magistrate judge that simple possession of fuel filters
and solvent traps is a violation of federal law. And without any evidence that Hay
intended to use the filters as silencers, he argues, the affidavit lacked probable cause.




                                          -5-
        Hay claims that by issuing the Bulletin, the ATF sought to eliminate the intent
requirement in 18 U.S.C. § 921(a)(24) by “declar[ing] that fuel filters and solvent
traps that are capable of being modified into silencers are legally defined by the ATF
as silencers, even without any modification,” and that “there need not even be intent
to modify them.” But Hay mischaracterizes what the Bulletin says. Both the
Bulletin and the warrant affidavit directly quote § 921(a)(24) to define “firearm
silencer,” including the language establishing the intent requirement. Further, both
the Bulletin and the affidavit discuss additional evidence beyond a person’s mere
possession of a fuel filter “capable of being modified into [a] silencer[]” to establish
the requisite intent under § 921(a)(24). For example, the Bulletin states that the
“FTCB has determined that an inline fuel filter possessed with a firearm modified to
accept it, or with an adaptor(s) designed to affix the filter to the muzzle of a firearm
(multiple adapt[o]rs may be required), demonstrates intent to use the inline fuel
filter to silence, muffle, or diminish the report of a portable firearm.” (emphasis
added). The affidavit accurately represents this, stating that “the FTCB determined
that possessing an inline fuel filter together with a firearm modified to accept it
(including with an adapt[o]r), demonstrates an intent to use the fuel filter to silence,
muffle, or diminish the report of a portable firearm.” (emphasis added).

        The only “fuel filters” that the Bulletin and affidavit claim qualify as “firearm
silencers” without additional evidence of intent are those with specific
characteristics that render them incapable of functioning as legitimate solvent traps
but capable of being used as silencers—like those marketed as “NAPA 4003” fuel
filters. These explanations help law enforcement identify devices that have no
discernable use as anything but a firearm silencer. Possession of this type of “fuel
filter”—in contrast to filters and solvent traps that also have lawful uses—speaks
directly to § 921(a)(24)’s intent requirement. Thus, rather than attempting to change
the law, the Bulletin merely seeks to inform law enforcement officers of items that
qualify as firearm silencers under the law as it already exists. This same information
is what was then presented to the magistrate judge in the affidavit in support of the
warrant.



                                          -6-
       In the alternative, Hay argues that the warrant application failed to establish
probable cause to believe evidence of the target offenses 2 would be found at his
residence. The fuel filters at issue were already in the government’s custody, and
the application contained no other particularized information linking his residence
to criminal activity. Hay also notes that the government did not arrange for a
controlled delivery of the intercepted packages to his residence, and that the warrant
application contained no evidence that he had ever ordered “fuel filters” to his home
in the past or even that he owned firearms. The district court found, however, that
even if the warrant application did not provide sufficient probable cause to justify
the search, the motion to suppress should be denied under the good faith exception
announced in United States v. Leon, 468 U.S. 897 (1984).

       Under Leon, evidence obtained from a search performed under a warrant is
suppressed only if “(1) the affiant [misled] the issuing judge with a knowing or
reckless false statement; (2) the issuing judge wholly abandoned her judicial role;
(3) the supporting affidavit was ‘so lacking in indicia of probable cause as to render
official belief in its existence entirely unreasonable’; or (4) the warrant was ‘so
facially deficient’ that the executing officer could not reasonably presume its
validity.” United States v. Notman, 831 F.3d 1084, 1089 (8th Cir. 2016) (quoting
Leon, 468 U.S. at 923).

       Hay asserts that the good faith exception does not apply because “the search
warrant application misstated the law regarding firearm silencers and unmodified
fuel filters and omitted the intent element, misleading the judge considering the
warrant as to both law and facts.” As discussed, however, the affidavit did not
misstate the law or omit § 921(a)(24)’s intent requirement. Hay also argues that that


      2
       The warrant affidavit lists the following as “target offenses”: smuggling
goods into the United States under 18 U.S.C. § 545; unlawfully importing a firearm
under 18 U.S.C. § 922(1); possession of unregistered firearms under 26 U.S.C.
§ 5861(d); possession of a firearm not identified by a serial number under 26 U.S.C.
§ 5861(i); and possession of unlawfully imported firearms under 26 U.S.C.
§ 5861(k).

                                         -7-
the warrant was “so fundamentally flawed that no one could rely on it as a valid
warrant in good faith.” The information included in the warrant application about
fuel filters and solvent traps was at times difficult to follow, and the link between
the target offenses and Hay’s house was tenuous, for the reasons Hay identifies. But
the warrant was not “so facially deficient” or “so lacking in indicia of probable
cause” that the officers were not justified in relying on it. Officers intercepted two
packages containing what they believed to be fourteen silencers, and both packages
were addressed and on their way to Hay at his Solon residence. Officers confirmed
the address on the packages was Hay’s current address, and an ATF Firearms
Enforcement Officer viewed photographs of the seized fuel filters and concluded
they were silencers as defined by federal law. The warrant application was thin, but
officers were not “entirely unreasonable” in their belief that the warrant was
supported by probable cause, nor was the warrant so deficient that they “could not
reasonably presume its validity.” We agree with the district court that, regardless of
whether the warrant was supported by probable cause, the good faith exception
applies.

                                         III.

      Based on the foregoing, we affirm the denial of Hay’s motion to suppress.
                      ______________________________




                                         -8-